                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

NANCY OZEE, individually,                   )
and                                         )
LEANNA DOUGLAS, as Next Friend of           )
C.M., a minor,                              )       Cause No: 2:20-cv-04062-NKL
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
       Defendant.                           )


               ORDER APPROVING WRONGFUL DEATH SETTLEMENT
                           INVOLVING A MINOR

        On this 14th day of January, 2021, the above-referenced matter came on for hearing and

 approval before the Magistrate Judge as to the reasonableness of a wrongful death settlement

 between the United States of America, Nancy Ozee and C.M., a minor, through Leanna Douglas,

 as next friend. Plaintiff Nancy Ozee appeared on her own behalf and through her attorney of

 record. Doc. 28. Plaintiff C.M., a minor, appeared through her attorney of record and Leanna

 Douglas, as next friend. Defendant United States of America appeared through its attorney of

 record. The Magistrate Judge recommended the wrongful death settlement as contained in the

 Stipulation be approved. Doc. 29.

        The complete and precise terms and conditions of the settlement are set forth in the

 Stipulation for Compromise and Release of Federal Tort Claims Act Pursuant to 28 U.S.C. §

 2677 (hereinafter “Stipulation”) attached as Exhibit A to the parties’ Motion and Petition for

 Approval of Wrongful Death Settlement and Apportionment of Proceeds Involving Minor C.M.



                                                1

         Case 2:20-cv-04062-NKL Document 30 Filed 01/19/21 Page 1 of 4
 and submitted confidentially by the parties as Exhibit B. The Court has reviewed the Stipulation

 and the Report and Recommendation of the Magistrate Judge. The Court is fully informed of the

 specifics of the full and final terms and conditions of the settlement, including necessity of the

 approval of the Attorney General of the United States. The Court finds that the terms and

 conditions of this settlement, as set forth in the Stipulation, are fair, reasonable and in the best

 interest of Plaintiffs Nancy Ozee and C.M., a minor.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Report and

Recommendation of the Magistrate Judge is adopted, that the Motion and Petition for Approval of

Wrongful Death Settlement and Apportionment of Proceeds Involving Minor C.M. is granted and

approved, and that the settlement, as set forth in Exhibits A and B, is hereby approved.

       IT IS FURTHER ORDERED that Leanna Douglas, as Parent of C.M., a minor, is

authorized and required to sign the Stipulation and any other documents that are necessary to

consummate this settlement on behalf of C.M., a minor, and to provide any information and

documentation necessary to complete the funding of the Estate of C.M. in her capacity as

conservator for the Estate of C.M.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the settlement amount

of seven hundred thousand dollars and 00/100 ($700,000.00) (hereinafter “Settlement

Amount”) shall be distributed according to the terms and conditions of the Stipulation.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that attorneys’ fees in

this action shall not exceed twenty-five percent (25%) of the Settlement Amount paid by the

United States and shall be paid as provided in the Stipulation. The Court finds that the pro rata

share of the costs and expenses attributable to the United States and associated with the litigation

are approximately $12,870.27 in expenses and costs and that such costs and expenses are



                                                  2

          Case 2:20-cv-04062-NKL Document 30 Filed 01/19/21 Page 2 of 4
fair, reasonable, and necessary.

       IT IS FURTHER ORDERED that such costs and expenses are approved and are to be

paid as provided in the Stipulation. The Court finds that Plaintiffs are legally responsible for

any and all past, present, and future liens or claims for payment or reimbursement, including

any liens or claims for payment or reimbursement by UMR, or healthcare providers. The

Court hereby Orders Plaintiffs, by and through their attorney, to satisfy or resolve any and all

such past, present, and future liens or claims for payment or reimbursement asserted by any

individual or entity, including UMR, arising from the subject matter of this action. Plaintiffs, by

and through their attorneys, are ordered to provide to the United States the information required

by the Stipulation regarding the satisfaction or resolution of such liens or claims for payment or

reimbursement within the time specified in said Stipulation.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs, upon final

execution of the Stipulation and upon receipt of the funds in the amounts set forth in Paragraph

2 of the Stipulation, shall cause their attorney to file with this Court a dismissal of this

action in its entirety with prejudice, with each party bearing its own costs, expenses, and

fees. Subject to the terms and conditions set forth in Paragraph 2 of the Stipulation, Plaintiffs’

attorney shall distribute said funds directly to Nancy Ozee and to t he Est at e of C .M. , a n d

p a y any currently known lien or claim for reimbursement or payment for which Plaintiffs have

agreed to be legally responsible under the terms of the Stipulation.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall not

retain jurisdiction over the action against the United States or the settlement.




                                                  3

          Case 2:20-cv-04062-NKL Document 30 Filed 01/19/21 Page 3 of 4
                                           /s/Nanette K. Laughrey
                                           NANETTE K. LAUGHREY
                                           United States District Judge

Dated: January 19, 2021
Jefferson City, Missouri




                                       4

         Case 2:20-cv-04062-NKL Document 30 Filed 01/19/21 Page 4 of 4
